DETAILED ACTION

	This action is responsive to amendments filed 05/27/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach or suggest the limitations of claim 1, specifically that at least one of the plurality of electronic shelf labels is configured to be disassociated from the electronic display device to ungroup the at least one of the plurality of electronic shelf labels, in view of all other limitations present in the claims.
In general, the interpretation taken in the rejections above are reflective of a lack of separate greater displays that coordinate with smaller electronic label displays in a shopping environment.  As is such, examiner finds many references that coordinate shelf labels based on position, with various wireless systems, and with mapping systems, but not such that a display device located within NFC range displays corresponding information.  Another thing found in the art is mobile devices, such as mobile scanners or smartphones, which scan the labels in an NFC range and thereby display information related to the electronic labels, but the claims require that the electronic labels display something related to the electronic display, not vice versa.  Examiner believes that an interpretation which takes the smartphone or mobile scanner to be the display is an unreasonable interpretation.
Park (2016/0048907) teaches a display that coordinates with a label system, wherein the label and the display are on the same element.  This clearly cannot be ungrouped in any meaningful way, and modifying this reference such that the display was meaningfully separable from the labels would not be obvious.
Howell (2018/0108078) teaches a mobile device which, in an NFC ranged area, communicates with various located label tags, which are also determined by a volumetric area in a store.  Howell does not teach a display separate from the labels which displays corresponding information.
Johnson (2013/0226742) teaches a continuous display shelf with sections on the shelf corresponding to labels which react to various items being placed on it, in tandem with a machine readable section which displays information.  However, these two elements cannot be reasonably ungrouped, and are not in NFC communication.
Yanagi (2020/0334620) teaches a shelf label which corresponds spatially to a position on a shelf, the shelf labels being electronic and changing based on a quantity of the items there.  Yanagi does not teach a secondary display.
Bynum (2014/0258028) teaches an in-store architecture for digital labels wherein customers are detected by the labels and communicate with one another through an access point.  Bynum is silent as to an associated display.
Swafford (2016/0134930) teaches a label display for merchandise with multiple different electronic label sections and corresponding advertisement display sections.  However, these display sections cannot be reasonably ungrouped.
Cho (2016/0034732) teaches an electronic shelf label tag with a second antenna for wireless communication, specifically NFC communications.  Cho does not teach a second display.
Sequeira (2018/0276431) teaches a communication system for digital shelf display devices, wherein the devices bear NFC tags and user smartphones communicate with these devices.  Sequeira does not teach a separate display.
Claim 16 is allowed for the same reasons as discussed above.  Claims 2-13, 15 and 17-20 depend upon claims 1 and 16, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Amendment
Independent claims are amended with limitations from claim 14, which was objected to in the previous office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876